     Case 1:12-cv-01156-DAD-BAM Document 139 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SUSAN MAE POLK,                                   Case No. 1:12-cv-01156-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DISREGARDING DEFENDANT’S
                                                        OPPOSITION
13           v.
                                                        (ECF No. 138)
14    LATTIMORE, et al.,
15                       Defendants.
16

17          Plaintiff Susan Mae Polk (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s fifth amended complaint against Defendant Baron for retaliation in violation of the

20   First Amendment and deliberate indifference in violation of the Eighth Amendment.

21          On April 12, 2021, Defendant Baron filed a document titled “Defendant’s Opposition to

22   Plaintiff’s Motion for Appointment of Counsel [ECF No. __.]” (ECF No. 138.)

23          As the Court has not received any motion for appointment of counsel from Plaintiff,

24   Defendant has not referenced a specific docket entry where such a request was made, and nothing

25   else in Defendant’s filing indicates that the Court should expect to receive such a motion in the

26   near future, Defendant’s opposition is disregarded as premature. Should such a motion be

27   docketed in the future, Defendant is free to renew and re-file the opposition, if necessary.

28   However, Defendant is discouraged from prematurely filing oppositions before the corresponding
                                                        1
     Case 1:12-cv-01156-DAD-BAM Document 139 Filed 04/16/21 Page 2 of 2


 1   motion is docketed by the Court.

 2          Accordingly, Defendant’s opposition, (ECF No. 138), is HEREBY DISREGARDED as

 3   premature.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 16, 2021                      /s/ Barbara   A. McAuliffe      _
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
